DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “floating coupler having a top and bottom being exposed out of the fastening frame” as recited in each independent claim must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that this may be a translation issue, however as shown in figure 5, the “top” of the coupler 40 is not shown to be “exposed out of the fastening frame”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13 and 14, the applicant’s claim recites “a drive shaft…transversely pivoted to two sides of the fastening frame”.  It isn’t clear as to what this phrase means, as the applicant’s disclosure merely repeats this sentence with no further clarification.  It’s no clear how the applicant’s drive shaft is transversely pivoted.  It’s understood that this could be a translation issue, however there’s no disclosed or understood pivoting of the drive shaft relative to the fastening frame.
Regarding claim 5, similar to above, it is not clear as to how the two opposite ends of the drive shaft are pivoted between the first side frame and the second side frame.  While this recitation is repeated in the applicant’s specification, the drawings show that the drive shaft itself doesn’t pivot (comparing figures 6 and 7, the drive shaft is in the same position).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al (US Pat No 8,360,414).
Regarding claim 1, as best understood, Lo discloses a feeding roller structure, comprising:
a fastening frame (32);
a transmission component assembled in the fastening frame for transmitting power, the transmission component including a drive shaft (36);
a transmission roller (30) concentrically arranged around the drive shaft; and
a floating coupler (74) mounted to the fastening frame, a top and a bottom of the floating coupler being exposed out of the fastening frame (best shown in figure 2), the floating coupler being coupled between the drive shaft and the transmission roller, two opposite ends of the floating coupler being adjacent to and spaced from the two sides of the fastening frame to form two gaps (e.g. between 50/52), each gap being formed between one end of the floating coupler and one side of the fastening frame (e.g. 46/48), the two gaps limiting an angular displacement of the floating coupler (best shown in figure 4).


Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Please note that claims 2-14 are rejected under 112(b) and that rejection needs to be addressed.  None of the prior art discloses or suggests each and every element of the applicant’s claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art is deemed to be relevant to the applicant’s claimed invention relating to a pivoting roller on a drive shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619